BROADDUS, P. J.
The facts of the case are as follows : The plaintiff is owner of the greater part, if not of its entirety, of a telephone line in the county of Putnam, Missouri, extending from the town of Omaha to Unionville, the county seat of said county, and was at the institution of this suit in possession of and operating the same. There is another or different telephone line, called the Chapel line, which connects Chapel and said town of Omaha, which is used by the defendant, whose property is situated between the two last-named points. The principal utility of these lines is to afford communication to farmers and other business persons with Union-ville, the county seat. The line from Unionville was built by contributions made by persons in the locality, but there was no corporation formed. The defendant claimed that he was one of the contributors and had purchased the interests of several other contributors. The court found, however, that he had no interest in the latter line, but that plaintiff owned the whole. But, with the view we take of the case, we deem it immaterial whether defendant owned any interest in the line or not.
It seems that defendant claimed that by reason of his asserted right to such interest he had the right to a free connection over the Chapel line with the switchboard of the Unionville line at Omaha. The right was denied him by the plaintiff, whereupon he connected the former line with the latter at Omaha between that point and Unionville, which had the effect to greatly impair communication between the two places. The plaintiff then dissevered the connection, but the defendant still persisted in restoring it. A line of telephone extends from Omaha in an opposite direction from Unionville to Monitor, with which the plaintiff has connection. The effect of defendant’s act in so connecting the Chapel line also effected efficient communication over the line to the latter point. The plaintiff sued out an injunction *180restraining defendant from further making said connection, which, on final hearing, the court made perpetual. From the judgment the defendant appealed.
The defendant’s first contention is that plaintiff’s petition does not state a cause of action, in that the acts complained of and sought to he enjoined are not continuing acts. The allegation is: “That the defendant on or about the first day of April, 1903, wrongfully, unlawfully and over the protest of this plaintiff, attached to the wires of said telephone line certain wires of other telephone lines belonging to other parties and since that time has persisted in re-attaching such other wires to those of plaintiff as often as the same were detached by plaintiff.
Admitting that defendant had an interest in the Unionville line, he had no right to attach the Chapel line to the same, as it was under the control of the plaintiff. Therefore, it is plain that when he made such attachment and the same was removed by the plaintiff; that he was persisting in his unlawful act, in other words, continuing it. The defendant sought to enforce, by the strength of his hands, his supposed or actual right to free communication over plaintiff’s line. This, the law does not permit. He was required to enforce whatever right he may have had in a peaceable manner. The courts of the county afforded complete redress. Cause is affirmed.
All concur.